Citation Nr: 1040689	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right ankle disability has been 
received.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September1962 to 
September 1966 and from September 1971 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
determined that new and material evidence had not been submitted 
to reopen the claim of service connection for a right ankle 
disability.

The Veteran was provided a Board hearing before a Veterans Law 
Judge sitting at the RO in August 2010.  A transcript of the 
testimony offered at that hearing has been associated with the 
record.

In August 2010, the Veteran's representative submitted additional 
evidence directly to the Board, with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).

The issue of entitlement to service connection for a right 
foot disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for a right ankle 
disability, on the merits, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated May 1990, the RO denied the appellant's 
claim of service connection for a right ankle disability.  He was 
properly notified and did not file an appeal, and that decision 
became final.

2.  Evidence received since the May 1990 decision is neither 
cumulative nor redundant of the evidence of record and relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for a right ankle disability.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for a right ankle disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis

In a May 1990 rating decision the RO determined that service 
connection was not warranted for a right ankle disability.  It 
was noted, in essence, that a right ankle disability was not 
shown in service, and the Veteran did not have a current right 
ankle disorder.  The Veteran did not perfect an appeal of the 
decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.104 (2010).

The evidence received since the May 1990 rating decision includes 
private medical records, VA outpatient records, additional 
statements from the Veteran, and the transcript of the Veteran's 
August 2010 Board hearing.  In the December 2006 Duty to Assist 
letter sent by the RO, the Veteran was informed that his claim 
had previously been denied because a chronic right ankle injury 
was not shown in the service treatment records and there was no 
evidence of a current right ankle disability.  An X-ray of the 
right ankle taken at a VA facility in February 2007 revealed a 7 
millimeter lucency involving the right medial talar dome 
consistent with an osteochondral lesion.  The Veteran was treated 
at a private facility in January 1998 and February 2002 for right 
ankle pain.  Additionally, in his August 2010 Board hearing, the 
Veteran testified that he has had a continuity of right ankle 
pain since his active duty.  This evidence is neither cumulative 
nor redundant and raises a reasonable possibility of 
substantiating the claims, as it provides evidence of a current 
disorder as well as a continuity of symptomatology.  Therefore, 
the claim for service connection for a right ankle disability 
must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for a right ankle disability; 
to this extent, the appeal is granted.


REMAND

The Board finds that RO development of the claim for service 
connection for a right ankle disability, on the merits, is 
warranted.

In this case, the Veteran's service treatment records show that 
in April 1987, the Veteran twisted his right ankle while playing 
basketball.  A service examiner gave a diagnosis of a right ankle 
sprain.  On the Veteran's July 1989 service retirement 
examination report, the doctor observed that the Veteran 
experienced pain in his right ankle.

Since leaving active duty, the Veteran has experienced ongoing 
right ankle pain.  An X-ray of the right ankle taken at a VA 
facility in February 2007 revealed a 7 millimeter lucency 
involving the right medial talar dome consistent with an 
osteochondral lesion.  Additionally, the Veteran was treated at a 
private facility in January 1998 and February 2002 for right 
ankle pain.  However, it is unclear what right ankle 
disability(ies) the Veteran currently has, and what (if any) 
connection that(those) disorders may have with the Veteran's 
active duty.

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the Veteran should be afforded a VA examination to 
determine the proper diagnosis and etiology of his documented 
right ankle symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, which have treated the Veteran 
for his claimed right ankle disability 
since February 2007.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records have been 
obtained and associated with the claims 
file, the Veteran should be scheduled for 
examination by an appropriate physician for 
an opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present right ankle disorder which had 
its onset in service or is otherwise related 
to service.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  Opinions 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for the opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons and 
bases must be given for any opinion 
rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


